Citation Nr: 0207181	
Decision Date: 07/02/02    Archive Date: 07/10/02

DOCKET NO.  99-13 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia



THE ISSUE

Entitlement to an increased evaluation for anxiety reaction, 
currently rated 30 percent disabling.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

M. Cooper, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1970 to December 
1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1998 RO decision which denied 
an increase in a 10 percent evaluation for the veteran's 
service-connected anxiety disorder.  In November 2001, the 
evaluation for anxiety reaction was increased to 30 percent 
disabling.  The veteran has not indicated he is satisfied 
with this rating.  Thus, the claim is still before the Board.  
AB v. Brown, 6 Vet. App. 35 (1993).  

It is noted that the veteran was scheduled for a personal 
hearing on appeal.  He reportedly canceled that request prior 
to the hearing date.  As such, the case is now before the 
Board for appellate review based on the evidence of record.


FINDINGS OF FACT

1.  All pertinent evidence needed for disposition of this 
appeal has been obtained and associated with the claims 
folder.  

2.  The veteran's anxiety reaction is productive of symptoms 
causing no more than occupational and social impairment with 
occasional decreases in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal).  

3.  The veteran has not been shown to have occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory; impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships solely as 
a result of his service-connected anxiety reaction.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
anxiety reaction have not been met.  38 U.S.C.A. § 1155 (West 
1991 & Supp. 2001); 66 Fed. Reg. 45,620-32 (August 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326); 38 C.F.R. §§ 3.321, 4.125, 4.126, 4.130, Diagnostic 
Code 9400 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board notes that on November 9, 
2000, the President signed into law H.R. 4864, the "Veterans 
Claims Assistance Act of 2000."  Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C.A. § 5100 et. seq. (West Supp. 2001)).  
There have also been final regulations promulgated to 
implement the new law.  See 66 Fed. Reg. 45,620-32 (August 
29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326).  It appears that all appropriate notice 
has been provided, and it does not appear that additional 
examination is indicated.  A statement and a supplemental 
statement of the case have been issued.  There have also been 
rating actions and other communications issued which have 
informed the veteran and his representative of the 
information needed to support the claim.  A VA examination 
has been conducted and, as to the issue herein considered, 
there is no evidence that needs to be obtained.  No change in 
the outcome would be possible with additional development, 
notice, or examination.  As such, the Board will proceed to 
the merits of the case.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2001).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 1991 & Supp. 2001); 38 C.F.R. Part 4 (2001).  However, 
the Board will consider only those factors contained wholly 
in the rating criteria.  See Massey v. Brown, 7 Vet. 
App. 204, 208 (1994).  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluations 
will be assigned if the disability more closely approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2001).  When, 
after careful consideration of all procurable and assembled 
data, a reasonable doubt arises regarding the degree of 
disability, such doubt will be resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2001).  

The veteran's psychiatric disability is rated under 38 C.F.R. 
§ 4.130, Code 9400 for generalized anxiety disorder.  This 
code provides a 30 percent rating for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  

A 50 percent rating is to be assigned for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships. 

A 70 percent evaluation is warranted when occupational and 
social impairment is present with deficiencies in most areas, 
such as work, school, family relations, judgment, thinking, 
or mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and an inability to establish and maintain 
effective relationships.  

Finally, a 100 percent evaluation is warranted for total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  Diagnostic 
Code 9400.  

Historically, in a June 1972 RO decision, service connection 
for anxiety reaction was granted with a 10 percent rating.  
The evaluation was increased to 30 percent disabling, 
effective February 26, 1998, in a November 2001 RO decision.  
(It was noted that the veteran also had a diagnosis of a 
psychosis, which is not service connected, and he has claimed 
service connection for post-traumatic stress disorder.  To 
the extent symptoms of these disorders cannot be dissociated 
from those of the service connected disorder, all symptoms 
will be assigned in the rating assigned herein.)

A private hospital record dated in November 1997 reflects 
that the veteran presented with active delusions but no 
complaints of auditory or visual hallucinations.  The 
diagnostic assessment was schizophrenia, delusional type.  

A December 1997 VA medical record shows that the veteran was 
seen with complaints of depression and suicidal ideation.  
The veteran also related feelings of stress and religious 
preoccupation.  A history of dysthymic disorder and anxiety 
disorder was noted.  The diagnoses included dysthymic 
disorder and major depression with psychotic features and 
active suicidal ideations.  

VA medical records dated from January 1998 to April 1999 
essentially show treatment for psychiatric diagnoses 
including depression and anxiety disorder.  Several records 
reflect diagnoses of psychosis, not otherwise specified, 
probably schizophrenic type.  GAF scores during this period 
ranged from 55 to 70.  

VA hospital records dated from May 1998 to June 1998 reveal 
that he veteran was admitted with worsening confusion and 
disorganized thoughts.  On examination, it was noted that the 
was oriented to place and date.  His speech was "thick", 
normal rate and volume and contained numerous paraphrasic 
errors and word substitutions.  Generally, the veteran's 
thoughts were disorganized with answers unrelated to the 
questions.  He denied auditory, visual, olfactory and tactile 
hallucinations.  His mood was described as "pretty good" 
and his affect was euthymic.  Insight and judgment were felt 
to be quite limited.  He was not felt to be suicidal or 
homicidal but was clearly incapable of caring for himself.  
It was noted that as the veteran's initial delirium cleared, 
his mood continued to be depressed with an anxious affect and 
at times angry and frustrated.  He was noted to have a 
relative preoccupation with religious issues.  His hospital 
course included treatment for psychotic depression with 
electroconvulsive therapy (ECT).  At the time of his 
discharge, the veteran was awake, alert and cooperative.  His 
discharge diagnoses included major depressive disorder, with 
psychotic features and delirium secondary to polypharmacy.  
Stressors included patient induced polypharmacy.  His GAF 
score was 30, with 65 being the highest in the past year.  
(Again, this is noted to be non-service connected pathology.)

VA medical records dated from June 1998 through May 2001 
essentially show that the veteran received treatment for 
recurrent depression with medication management.  Treatment 
records reflect GAF scores during this period ranging from 60 
to 70.  

Records related to the veteran's claim for disability 
benefits from the Social Security Administration were 
received in July 2000.  Such records reflect that the veteran 
was awarded SSA disability benefits based upon a primary 
diagnosis of major depressive disorder with psychotic 
features and mild spondylolysis of the back.  It was noted 
that his period of disability began in December 1997.  

A September 2001 VA emergency room record reveals that the 
veteran was seen complaining of possible arsenic in his 
blood.  He reported a command hallucination to be checked out 
medically.  He denied any other command hallucinations.  His 
mood was described as mildly anxious with a little flattened 
affect.  He denied any suicidal or homicidal ideations.  The 
veteran was calm and oriented to person, place and time.  
Thought processes were logical.  The diagnostic impression 
was schizophrenia, probably with psychotic features.  

On VA examination conducted in September 2001, it was noted 
that the veteran served on active duty in Vietnam.  He stated 
that after service he worked as a carpet cleaner and worked 
in the coal mines for two years.  He said that he continued 
to work part time.  The veteran related that he was able to 
perform activities of daily living, watched television, and 
attended church two times per week.  The veteran related 
problems with being nervous, anxious and edgy.  He said that 
he also had episodes of depression and feelings of 
helplessness and hopelessness.  He denied hallucinations, 
delusions or paranoid thoughts.  It was noted that the 
veteran was well oriented to time, place and person with no 
evidence of active hallucinations or delusions.  Attention 
and concentration were normal.  Memory, recall and judgment 
were intact.  No evidence of looseness of associations, 
flight of ideas, or pressured speech was reported.  There 
were no obsessive thoughts or compulsive actions.  He denied 
being actively suicidal or homicidal.  The psychiatric 
diagnostic impression was of a generalized anxiety disorder.  
The severity of psychosocial stressors was described as 
moderate.  His highest level of adaptive functioning was 
currently 60-65 on the GAF scale.  The examiner indicated 
that the veteran had problems with chronic generalized 
anxiety disorder, but seemed to be coping well.  His 
psychiatric problems have occasionally interfered with him 
socially as well as industrially.  

Considering the factors as enumerated in the applicable 
rating criteria, which is the most probative evidence to 
consider in determining the appropriate disability rating to 
be assigned, the Board finds that the evidence does not 
reflect that a rating in excess of 30 percent is warranted.  
The 2001 VA examination reflected that the veteran's anxiety 
reaction alone is no more than moderate as reflected by the 
assignment of Global Assessment of functioning score of 60-
65.  VA medical records generally show treatment for 
depressive disorder with GAF scores ranging between 55-70.  
The Court has stated, with respect to the GAF scale: "[a] 
55-60 rating indicates 'moderate' difficulty in social, 
occupational, or school functioning."  Carpenter v. Brown, 8 
Vet. App. 240, 243 (1995).  A GAF between 70 and 75 reflects 
lesser impairment.  

The 2001 VA examination reveals no current impairment of the 
thought process or communications.  He has not exhibited any 
inappropriate behavior which is attributable solely to 
service-connected anxiety reaction and he has been able to 
maintain his personal hygiene and other activities of daily 
living.  Further, he generally been able to continue to work 
part time and participate in some leisure activities.  

The record does not establish that the veteran demonstrates 
such symptoms as: flattened affect, circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; or impaired abstract 
thinking which is attributable solely to his service-
connected anxiety reaction.  The veteran has historically 
evidenced some psychiatric difficulties related to non-
service-connected psychosis, major depressive disorder with 
psychotic features, and schizophrenia; however, the evidence 
of record shows that he has continued to function well with 
medication management.  To the extent those symptoms cannot 
be dissociated from the service connected disorder, they are 
considered in this rating.  It has not been shown that 
continued hallucinations or delusions have existed.  The 
recorded GAF scores are within those contemplated in the 
assigned 30 percent rating.  

The 2001VA psychiatric examination report indicates a GAF 
value which shows moderate difficulty in social and 
occupational functioning due to his anxiety reaction 
disability.  The clinical assessment is considered persuasive 
as to the veteran's degree of impairment due to anxiety 
reaction since it considers his overall industrial impairment 
due to his psychiatric illness.  He has continued with some 
employment, is not socially isolated, and is not subject to 
repeated hospitalizations.

Therefore, considering the medical evidence of record, the 
Board finds that, under the criteria of Diagnostic Code 9400, 
the preponderance of the evidence is against a rating in 
excess of 30 percent for anxiety reaction.  Moreover, the 
evidence is not so evenly balanced as to allow for the 
application of reasonable doubt.  38 U.S.C.A. § 5107(b).  


ORDER

A rating in excess of 30 percent for service-connected 
anxiety reaction is denied.  


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

